PD-0559-14




ZS-Mi'-fh J. S>^i^ /if Ic^eaS.




                       RECEIVED IM
                  COURT OF CRIMINAL APPEALS
                        MAY 2fi 2015

                     Abel Acosta, Clerk
       WILLIE SMITH WARD                                                         ROBBERY (F2)

       DOB.-    10/28/1969                                                       Code: 29.02, Texas Penal Code

       CID#:    158185 V                                                         Booking^: 826739

       SID#.                                                                     Bond Amount



                                 "* Cate'e^;v20n^w'233'8, '• -CI ' :~                                                                   >"

                                                                                                                                     1-M


                                  TRUE BILL'OF INDICTMENT                                                                   •" *<

      IN THE NAME AND BY AUTHORITY OF THE STATE OF TEXAS:

      The Grand Jury of McLennan County, State of Texas, dulyorganized at the November-Decembei
I'
      Term, A.D., 2011, ofthe54th Judicial District Court ofsaid county, upon theiroaths do present thet
      WILLIE SMITH WARD, hereinafter called Defendant, on or about the 30lh day of September,
f
      A.D. 2011 in said county and State did then and there, while in the course of committing theft of
R?i   property and withintent to^obtain afid maintain control ofsaid property, intentionally orknowingly
      threaten or placeJAMES STEAD? IT injfearof imminent bodily injury or death.
1.1                                  * '-vrr* .            w   '^~..,-i                                      '•3*
                                                                                                                                    -">*<J?

                                                                                                                    \   '

      AGAINSTTHETEACE AND DIGNITY OF THE STATE.'


                             r




      Abelino Reyna                                                                        Foreman of the Grand Jury
      Criminal District Attorney
      McLennan County, Texas


                                          [iiiisiiffiiiififfiiiifjiffijiiiiraiiiiiiifiii
                                               0 9 1 3 9 9 1 4. I